  Case 5:20-cr-00013-LGW-BWC Document 57 Filed 09/09/20 Page 1 of 1


                                                                                                    FILED
                                                                                         John E. Triplett, Acting Clerk
                       IN THE UNITED STATES DISTRICT COURT                                United States District Court

                      FOR THE SOUTHERN DISTRICT OF GEORGIA                            By casbell at 5:02 pm, Sep 09, 2020

                                WAYCROSS DIVISION


 UNITED STATES OF AMERICA

         v.                                                  CASE NO.: 5:20-cr-13

 ERICA MANDRELL,

                Defendant.


                                            ORDER

       On September 8, 2020, the parties filed their Joint Status Report. Doc. 51. In that

Report, the parties state that all pretrial motions filed in this case as to Defendant Erica Mandrell

have been resolved. Accordingly, the Court DENIES as moot all motions, docs. 29–36, as to

Erica Mandrell. The motions hearing scheduled for September 30, 2020 at 10:00 a.m. in the

Waycross Federal Courthouse is cancelled as to Defendant Erica Mandrell.

       SO ORDERED, this 9th day of September, 2020.




                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
